DETAILED ACTION

This office action is responsive to communication(s) filed on 3/26/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement(s) filed 7/10/2020 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,748,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method, comprising: applying a first signal to a first conductive line of a row decoder within a bank of a memory array and applying a second signal to a second conductive line of the row decoder within the bank of the memory array; coupling the first conductive line of the row decoder with the second conductive line of the row decoder based at least in part on applying the first signal to the first conductive line and applying the second signal to the second conductive line; and opening or closing one or more rows within the bank of the memory array based at least in part on coupling the first conductive line with the second conductive line.
Regarding claims 2-7, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Sim (US 5,946,243) discloses similar teachings but fails to disclose the limitations recited above. Sim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 8, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method, comprising: applying a first signal to a first conductive line of a row decoder within a bank of a memory array; opening or closing a first set of rows within the bank of the memory array based at least in part on applying the first signal to the first conductive line of the row decoder; coupling the first conductive line with a second conductive line of the row decoder based at least in part on applying the first signal to the first conductive line of the row decoder; applying the first signal to the second conductive line of the row decoder based at least in part on coupling the first conductive line with the second conductive line; and opening or closing a second set of rows within the bank of the memory array based at least in part on applying the first signal to the second conductive line of the row decoder.
Regarding claims 9-14, they are allowable at least because they are dependent on independent claim 8.
The closest prior art, Sim (US 5,946,243) discloses similar teachings but fails to disclose the limitations recited above. Sim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Regarding claim 15, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an apparatus, comprising: a memory array comprising an access line coupled with a memory cell; a row decoder for accessing a bank of the memory array and configured to apply a first signal to the access line as part of a first operation or as part of a second operation associated with the memory array, the row decoder comprising; a first conductive line for carrying a second signal as part of the first operation or a third signal as part of the second operation; a second conductive line for carrying the third signal as part of the first operation or the second signal as part of the second operation; and a device for coupling the first conductive line with the second conductive line as part of the second operation.
Regarding claims 16-20, they are allowable at least because they are dependent on independent claim 15.
The closest prior art, Sim (US 5,946,243) discloses similar teachings but fails to disclose the limitations recited above. Sim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827